Exhibit 10.6

Case No. FF-G-017A

TITLE XI FINANCIAL AGREEMENT

THIS TITLE XI FINANCIAL AGREEMENT (hereinafter, the “Financial Agreement”),
dated March 7, 2007, is made and entered into by Omega Protein, Inc.,
(hereinafter, the “Borrower”), Omega Protein Corporation, (hereinafter, the
“Guarantor”),1 and the UNITED STATES OF AMERICA acting by and through the
Secretary of Commerce, (hereinafter, the “Government”),

DEFINITIONS: All terms contained herein are defined in the Acknowledgment of
Definitions executed by all parties to this transaction.

WHEREAS, heretofore, the Government, pursuant to the provisions of Title XI of
the Merchant Marine Act, 1936, as amended, found at 46 USC § 1271 et seq., and
50 CFR 253, as amended by Public Law 104-297 on October 11, 1996, known as the
Fisheries Finance Program (FFP), made, entered into, and delivered certain
agreements and covenants, as contained in an approval and agreement letter
(hereinafter, the “Approval Letter”), dated December 1, 2005, and such Approval
Letter has been accepted by the Borrower and the Guarantor. The Approval Letter
contemplates a loan from the Government to the Borrower, in the amount of
$16,442,000.00, in separate tranches (hereinafter, the “Loan”). This transaction
will be evidenced by the issuance of various Promissory Notes to the United
States of America by the Borrower. Initially the Borrower will issue a
promissory note in the amount of $6,349,000.00, (hereinafter, the “Note”). The
Loan, including but not limited to the Note, will be secured by the property
listed in ARTICLES I and II, below; and

WHEREAS, the Borrower and Guarantor understand that the Government is unwilling
to enter into the aforementioned transaction unless this Financial Agreement and
related documents are executed by the Borrower and Guarantor. For that reason,
the Borrower and Guarantor have agreed to execute and deliver this Financial
Agreement.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Borrower and Guarantor hereby agree to the following:

--------------------------------------------------------------------------------

1

In this agreement, use of the singular includes the plural and vice versa.

 

1



--------------------------------------------------------------------------------

ARTICLE I: COLLATERAL

The Collateral which the Borrower is giving to the Government in order to obtain
this loan from the Government, includes all of the items listed below:

1. THE EQUIPMENT: The Borrower will provide to the Government security
interests, evidenced by UCC filings, in the full amount of the Promissory Note,
on all of the property described below (hereinafter, the “Equipment”).

All fisheries unloading, processing holding and distribution equipment of
whatsoever nature, now or at any time in the future, together with all
accessories, improvements, replacements, substitutions, or additions thereto,
used for the Borrower’s business on the properties which secure the Promissory
Note and any other debt to the Government, or on any other Borrower’s business
premises at any other site at which the Borrower now conducts, or in the future
may conduct, its operations and regardless of the Equipment’s actual location at
any given time. The Equipment shall include, but not be limited to: all
forklifts, bobcats, cranes, pallet trucks, lift trucks, and other product or
material movement equipment; all trailers, tanks, trucks, or other rolling
stock; all fish unloading, transfer, and conveying equipment, all fish
processing and fish weighing equipment; all cooling, refrigerating, freezing,
and other fish holding equipment (blast freezers, plate freezers, coolers, or
other refrigeration equipment); all fish packaging equipment; all fish baskets,
totes, tanks, tubs, and other fish holding equipment; all ice makers; all hand
and power tools; all inventory and product, subject to lien of credit line
lender; and all office equipment—all together with all associated equipment,
machinery, parts, tools, or other items of whatsoever nature and whether fixed
or unfixed to the aforementioned properties securing the Promissory Note.

THIS EXCLUDES ONLY SUCH FIRST UCC SECURITY INTERESTS TO THIRD PARTIES as may be
necessary and appropriate to secure credit from such parties for the specific
purpose of purchasing specific equipment (hereinafter, the “Purchase-Money
Equipment”). In such cases, the Borrower agrees to the following:

(a) To give to the Government UCC security interests on the Purchase-Money
Equipment second only to the first interests pledged to the lenders of the
purchase money (hereinafter, the “Purchase-Money UCC security interests”); and

 

2



--------------------------------------------------------------------------------

Article I, COLLATERAL (continued)

 

(b) That the amount secured by the Purchase-Money UCC security interests shall
not exceed the specific purchase cost of said equipment; and

(c) The term of the credit secured to buy the Purchase-Money Equipment (and
likewise, the duration of the Purchase-Money UCC security interests) shall not
exceed an ordinarily prudent commercial term; and

(d) No other Equipment or rights shall be secured by the Purchase-Money UCC
security interests; and

(e) Upon full repayment of the amounts secured by the Purchase-Money Equipment,
as reflected in the Purchase-Money UCC security interests, these interests shall
be satisfied and the Government’s second UCC security interest will ascend to
first priority.

THE EQUIPMENT SHALL BE INVENTORIED sufficiently to describe with certainty in
the security agreement and associated UCC filing. The inventory shall be valued
by appraisers acceptable to the Government. The inventory and appraisals shall
be at the Borrower’s cost and paid before this loan is closed, unless this
requirement is specifically waived by the Government.

THE UCC SECURITY AGREEMENT SHALL CONTAIN the following provisions:

(a) That the Government may enter upon any premises where the Equipment may be
located and marshal, secure, protect, and do all things necessary to preserve
the Equipment immediately upon the Borrower’s default, but before any judicial
action regarding such default; and

(b) Such other provisions as the Government deems necessary to accomplish the
intent and purpose of the Approval Letter and otherwise protect its interest;
and

(c) Omega Protein, Inc., and Omega Protein Corporation, agree that none of these
corporations will enter into any transaction or agreement with any party which
will result in that party having a secured interest in the Equipment unless that
party first enters into a written agreement, with provisions acceptable to the
Government, that:

(i) Except for purchase money lien holders, recognize the Government’s senior
interest in, and sole rights to, the Equipment or proceeds of the Equipment’s
liquidation; and

 

3



--------------------------------------------------------------------------------

Article I, COLLATERAL (continued)

 

(ii) Agree not to interfere in any way with, but instead to cooperate in all
reasonable ways with, the Government entering upon any property owned or leased
by the Borrower in order to marshal, secure, protect, and do all things
necessary to preserve the Equipment.

2. THE REAL PROPERTY includes:

(a) A Deed of Trust in the full amount of the FFP Debt, on such property as more
fully described in Exhibit A, attached hereto, owned by Borrower, together with
all improvements thereon which comprise the Borrower’s shoreside storage
facility in Moss Point, Mississippi.

(b) A Second Real Estate Mortgage in the full amount of the FFP debt, on such
property as more fully described in Exhibit B, attached hereto, owned by
Borrower, together with all improvements thereon which comprise the Borrower’s
shoreside facililty in Abbeville, Louisiana.

3. PREFERRED SHIP MORTGAGE:

(a) A Preferred Ship Mortgage in the full amount of the FFP Debt, on the vessel
SEA BEE, O.N. 549886.

4. THE GUARANTEE: An unconditional guarantee of repayment of the FFP Debt will
be given to the Government by Omega Protein Corporation.

 

4



--------------------------------------------------------------------------------

ARTICLE II: ADDITIONAL COLLATERAL

1. INDIVIDUAL TRANSFERABLE QUOTAS: Should a limited fisheries access system be
initiated at some future date under which the Borrower is granted a transferable
fishery conservation and management allocation (including, but not limited to,
allocations, permits, quotas, licenses, cage tags, or any other fisheries access
restriction or right, however characterized, of whatsoever nature) affecting,
necessary for, or in any other way, however characterized, associated with any
of the property included in the Collateral, the Borrower agrees to grant to the
Government a full senior security interest in such allocation by whatsoever
means deemed by the Government to be appropriate (including, but not limited to,
the Borrower’s execution of security agreements and the filing of financing
statements under the UCC). Further, if the Borrower fails to do so, the Borrower
agrees that the Government may use, for the purpose of executing and otherwise
perfecting whatever documents may be required to effect the grant to the
Government of such a full security interest in such fisheries conservation and
management allocation, the attorney-in-fact authority conferred upon the
Government by ARTICLE IX of this agreement.

2. OTHER COLLATERAL: Any new, different, substitute or other collateral which
may, from time to time, be provided by the Borrower or the Guarantor to the
Government, will be subject to all of the covenants and provisions of all of the
documents executed in connection with this transaction, including, but not
limited to the Deed of Trust, Security Agreement, this Financial Agreement, the
Promissory Note, the Approval Letter, and UCC security interests.

ARTICLE III: GOVERNMENT’S PRIOR WRITTEN CONSENT REQUIRED

Without the prior written consent of the Chief, Financial Services Division,
National Marine Fisheries Service, which consent will not unreasonably be
withheld, (1) The Borrower, the Principals, or the Guaranteeing Company may not
take any of the actions prohibited by the Approval Letter dated December 1,
2005, and September 14, 2006, or prohibited by any other of the loan documents.

ARTICLE IV: BORROWER’S OBLIGATIONS AND COVENANTS

The Borrower shall be bound by and do, perform or discharge all of the following
actions.

1. NOTICES TO THE GOVERNMENT: within ten (10) days of its occurrence, but in no
event more than 30 days after its occurance, Borrower and the Guarantor must
give the Government written notice of any of the following:

(a) Any pending litigation, business reverse, casualty, loss, or any other
matter which diminishes:

(i) its ability to service any debt actually or contingently owed the
Government; or

 

5



--------------------------------------------------------------------------------

Article IV, BORROWER’S OBLIGATIONS AND COVENANTS (continued)

 

(ii) its ability to perform any other duty or obligation owed the Government; or

(iii) its ability to fully and faithfully perform any covenant with the
Government; or

(iv) the value of any property or other assets pledged to the Government; or

(v) the net worth of any party against whom the Government has recourse for this
debt.

(b) The institution of any suit against the Borrower which demands $50,000 or
more; or the institution of any suit demanding $50,000 or more against any other
person or entity that may adversely affect the Government’s interest hereunder,
in the Promissory Note or otherwise.

ARTICLE V: FINANCIAL REPORTING TO AND INSPECTIONS BY THE GOVERNMENT

1. BORROWER AGREES TO PROVIDE THE GOVERNMENT WITHIN 20 DAYS FOLLOWING THE END OF
EACH QUARTER of its tax or accounting years, a certified correct copy of:

(a) a balance sheet; and

(b) an income and expense statement for the preceding twelve months; and

(c) an aging report of all receivables outstanding; and

(d) an inventory report for all inventories maintained at the end of each year.

 

2. CERTIFICATION OF FINANCIAL INFORMATION: Borrower agrees that:

ANNUALLY: At the end of each fiscal year, said Article V, l(a) through (d) will
be compiled by independent certified public accountants who are acceptable to
the Government.

 

6



--------------------------------------------------------------------------------

Article V, FINANCIAL REPORTING (continued)

 

ALL ANNUAL financial reports required hereunder shall include a certification
from the Borrower’s Chief Financial Officer that either:

(a) There has been no default, as provided by the security instruments, during
the reporting period; or

(b) There has been a default, as provided by said security instruments, during
the reporting period. In this case the nature, extent, prospective consequences,
and all other relevant details of such default shall be fully set forth in such
certification.

3. INCOME TAX RETURNS: All tax returns shall be timely filed2 and an executed
copy of Borrower’s Federal Income Tax Return, along with all supporting
schedules, must be delivered to the Government within 15 days of its filing or
issuance. Borrower agrees to execute a consent and waiver, valid so long as
Borrower owes a debt to the Government, which allows the Internal Revenue
Service to release directly to the Government, Borrower’s Federal Income Tax
Returns, whenever the Government requests same.3

4. BORROWER TO DELIVER ALL REQUIRED FINANCIAL STATEMENTS, notices, returns or
reports to the Government’s Southeast Regional Financial Services Branch. All
financial statements shall be signed and delivered within 90 days of the close
of the fiscal or accounting year, or such quarter in such year, to which they
relate.

5. METHOD OF BOOKKEEPING: Borrower will, at all times, keep proper books of
account according to generally accepted accounting principles, including
financial and operating statements that include schedules showing all
compensation paid by the Borrower.

6. GOVERNMENT INSPECTIONS: Permit the Government, or any representative selected
by the Government, in such manner and at such times as the Government may
require, to (a) make inspections and audits of any books, records, papers, or
other documents4 of whatsoever nature in the custody and control of the
Borrower, Guarantor, or any other entity, relating in any way to the financial
or business condition or prospects of the Borrower, or Guarantor, including the
making of copies thereof and extracts therefrom, and (b) make inspections and
appraisals of any of the Borrower’s or Guarantor’s physical assets.

--------------------------------------------------------------------------------

2

Timely filing shall include valid extensions filed with the Internal Revenue
Service.

3

Borrower agrees to execute IRS Form Nos. 4506 and 8821 or any other form
necessary to implement the provisions of 26 USC §6103(c). Failure to do so
constitutes an event of default.

4

Including but not limited to off-loading receipts, business transaction
journals, etc.

 

7



--------------------------------------------------------------------------------

Article V, FINANCIAL REPORTING (continued)

 

7. BORROWER TO PAY THE COST OF ALL SUCH INSPECTIONS: The cost of all such
inspections, audits, or appraisals shall be initially paid by the Government,
but the Borrower shall reimburse the Government for the full cost thereof within
30 days of the Government’s demand and all such amounts disbursed by the
Government for such purpose shall, until fully repaid by the Borrower, be added
to the Borrower’s Promissory Note to the Government (payable on demand) and
shall earn interest at the same rate as the other principal of the Borrower’s
Promissory Note and shall be secured by the security instruments securing the
Borrower’s Promissory Note.

8. GUARANTOR’S OBLIGATIONS: Paragraphs 1, 2, 3, 4, 5, and 6, above, of this
ARTICLE V, apply to the Guarantor, with the only exception being in Paragraph 4,
the Guarantor has 120 days to deliver financial statements. Additionally, the
Guarantor shall provide to the Government, at the end of each tax year, a
certified correct copy of its Statement of Financial Condition, and if
applicable its SEC-10K Report.

ARTICLE VI: MISSISSIPPI AND LOUISIANA LAW TO GOVERN

To the extent not governed by the laws of the United States, all provisions of
this Financial Agreement shall be construed, given effect, and enforced
according to the laws of the State of Mississippi and Louisiana. With respect to
any claim or proceeding relating to this Financial Agreement, the Borrower and
Guarantor hereby consent to and subject themselves to the jurisdiction of the
state and federal courts located in the State of Mississippi and Louisiana, and
agree that the venue of any action or proceeding relating to this Financial
Agreement shall lie exclusively in said states. The parties hereto acknowledge
and agree, however, that in the event that an action to foreclose a real
property mortgage and security agreement or deed of trust and security agreement
is brought, it will be brought pursuant to the laws of the state where the real
property is located and the parties hereto hereby consent to and subject
themselves to the jurisdiction of the courts of said state.

ARTICLE VII: DEFAULT

1. THE OCCURRENCE OF ANY OF THE FOLLOWING CONSTITUTES AN EVENT OF DEFAULT:

(a) ANY FAILURE TO OBSERVE, PERFORM, COMPLY WITH AND DISCHARGE ALL OF THE
COVENANTS, CONDITIONS, AND OBLIGATIONS WHICH ARE IMPOSED ON:

(i) BORROWER by the Approval Letter, dated September 14, 2006, this Title XI
Financial Agreement, the Promissory Note, dated March 7, 2007, the Deed of Trust
dated March 6, 2007, Preferred Ship Mortgage dated March 7, 2007, and any other
agreement or document executed in connection with this Financial Agreement and
the Promissory Note, concurrently or otherwise, inclusive of amendments thereto,
in connection with this Financial Agreement, or subsequent amendment or
agreement, regardless of whether or not the Borrower shall be a party to said
agreement or document, and such default shall continue for fifteen (15) days; or

 

8



--------------------------------------------------------------------------------

Article VII, DEFAULT (continued)

 

(ii) ANY GUARANTOR by any Guaranty Agreement, or any other agreement or document
executed in connection with this transaction, whether or not the Borrower is
party to said agreement; or

(b) ANY FAILURE TO PAY OR MAKE PAYMENTS ON:

(i) INTEREST ON THE PROMISSORY NOTE when and as the same shall become due and
payable as therein provided; or

(ii) PRINCIPAL ON THE PROMISSORY NOTE when and as the same shall become due and
payable, whether at maturity, by notice of acceleration, or otherwise;

(iii) ANY OTHER AMOUNT DUE in connection with this transaction; or

(c) FINANCIAL EVENTS:

(i) Borrower makes a general assignment for the benefit of the Borrower’s
creditors; or

(ii) Borrower loses the right to do business, by forfeiture or otherwise; or

(iii) A receiver or receivers of any kind whatsoever, whether appointed or not,
in admiralty, bankruptcy law, common law, or equity proceedings, and whether
temporary or permanent, shall be appointed for property of the Borrower; or

 

9



--------------------------------------------------------------------------------

Article VII, DEFAULT (continued)

 

(iv) PETITION OR OTHER PROCEEDING OR ACTION IN BANKRUPTCY, regarding the
BORROWER, is filed by the BORROWER or by creditors of the BORROWER; however, no
proceeding or action in bankruptcy filed against BORROWER by its creditors shall
constitute an event of default under the Financial Agreement unless such
proceeding or action has not been dismissed within 60 days of filing. ALL
PARTIES TO THIS AGREEMENT ACKNOWLEDGE AND UNDERSTAND THAT IN THE EVENT THAT A
PETITION IN BANKRUPTCY IS FILED BY ANY PARTY OR AN INVOLUNTARY BANKRUPTCY
PETITION FILED BY A THIRD PARTY IS NOT DISMISSED WITHIN 60 DAYS OF FILING, THAT
THE FOLLOWING EVENT WILL OCCUR:

1. THE GOVERNMENT WILL IMMEDIATELY ACCELERATE THE ENTIRE AMOUNT OUTSTANDING AND
DEMAND IMMEDIATE PAYMENT THEREOF; AND

2. ANY VESSEL THAT SECURES, IN WHOLE OR IN PART, THE SUM OWED THE GOVERNMENT
WILL RETURN TO PORT AND NOT DEPART UNLESS ORDERED BY THE BANKRUPTCY COURT.

(d) FAILURE TO MAINTAIN ANY OF THE INSURANCE COVERAGE as outlined in Paragraph
(4): Insurance Requirements, found on page 14 of the Approval Letter.

(e) A MISREPRESENTATION OR UNDISCLOSED FACT, deemed material by the Government,
made or omitted in any application, agreement, affidavit, or other document,
submitted in connection with this transaction, on behalf of, or for the benefit
of, or by the Borrower; or

(f) INSTITUTION OF ANY SUIT AGAINST THE BORROWER or others deemed by the
Government to affect adversely its interest hereunder, in the Promissory Note or
otherwise;

(g) THE OCCURANCE OF ANY EVENT that would adversely affect the ability of the
Borrower or Guarantor to timely service the debt, actually or contingently, owed
the Government or that would cause the Government to reasonably deem itself an
insecure creditor.

2. UPON OCCURRENCE OF AN EVENT OF DEFAULT, THE BORROWER AGREES, ACKNOWLEDGES AND
CONSENTS TO the Government, within its authority or discretion, to take any or
all of the following steps, measures or actions, including but not limited to:

(a) Declare the Promissory Note to be due and payable immediately and upon such
declaration the entire principal of and interest on the Promissory Note, and any
other sums owed to the Government, shall become and be immediately due and
payable, and thereafter shall bear interest at eighteen percent (18%) per annum
unless such would violate applicable usury laws, if any, in which case, the
maximum legal rate permitted by applicable laws shall prevail; provided,
however, that if the Borrower shall have removed and remedied each Event of
Default within fifteen (15) days after the occurrence thereof, then in every
such case, the Government shall waive any such Event of Default; but no such
waiver shall extend to nor affect any subsequent or other Event of Default nor
impair any rights or remedies consequent thereon; and provided, further, that if
at any time after the expiration of fifteen (15) days after any Event of Default
shall have occurred, all Events of Default shall have been remedied and removed
and full performance made by the Borrower to the satisfaction of the Government
and all installments of principal and interest in arrears (including interest at
the rate per annum, as aforesaid) and the reasonable charges and expenses, if
any, of the Government, its agents and attorneys, shall have been paid
(including interest at the rate per annum, as aforesaid), then and in every such
case the Government may, in its discretion, waive any such Event of Default; and
provided, also, that no waiver hereunder shall extend to nor affect any
subsequent or other Event of Default nor impair any rights or remedies
consequent thereon;

 

10



--------------------------------------------------------------------------------

Article VII, DEFAULT (continued)

 

(b) BRING SUIT IN COURT OF COMPETENT JURISDICTION, at the discretion of the
Government, to obtain judgment for any and all amounts due under the Promissory
Note, or otherwise hereunder, and collect the same out of any and all collateral
of the Borrower; and/or

(c) FORECLOSE THE REAL ESTATE MORTGAGES AND SECURITY AGREEMENTS AND/OR PREFERRED
SHIP MORTGAGE AND SELL any real and/or personal property which secures the FFP
Debt; and/or in the case of a Vessel, retake the Vessel without legal process
wherever the same may be found, and the Borrower or other person in possession,
forthwith upon demand of the Government, shall immediately surrender to the
Government possession of the Vessel, and, without being responsible for loss or
damage, the Government may hold, lay-up, lease, charter, operate, or otherwise
use the Vessel for such time and upon such terms as it may deem to be for its
best advantage, accounting only for the net profits, if any,

 

11



--------------------------------------------------------------------------------

Article VII, Default (continued)

 

arising from such use of the Vessel and charging against all receipts from the
use of the Vessel, or from the sale thereof by court proceeding or pursuant to
subsection (e) below, all costs, expenses, charges, damages, or losses by reason
of such use; and if at any time the Government shall avail itself of the right
herein given it to retake the Vessel and shall retake it, the Government shall
have the right to dock the Vessel for a reasonable time at any dock, pier, or
other premises of the Borrower without charge, or to dock it at any other place
at the cost and expense of the Borrower; IT IS EXPRESSLY UNDERSTOOD AND AGREED
TO BY THE BORROWER THAT SURRENDER OF THE VESSEL UNDER THIS SECTION MUST BE AND
WILL BE IMMEDIATE AND IN ACCORDANCE WITH THE DIRECTIONS OF THE GOVERNMENT.
FAILURE OF THE BORROWER TO IMMEDIATELY COMPLY WITH THE GOVERNMENT’S DEMAND FOR
SURRENDER OF THE VESSEL WILL CAUSE THE POSSESSION OF THE VESSEL BY THE BORROWER
(INCLUDING, BUT NOT LIMITED TO, POSSESSION AND CONTROL OF THE VESSEL BY A MASTER
OR CREW MEMBER ON BOARD THE VESSEL) TO BE UNLAWFUL AND TO CONSTITUTE A
CONVERSION OF THE VESSEL, ITS APPURTENANCES AND EQUIPMENT, THEREBY SUBJECTING
THE BORROWER (EXPRESSLY INCLUDING, IF APPLICABLE, ITS OFFICERS AND DIRECTORS) TO
ALL FINES, PENALTIES AND ACTIONS WHICH THE GOVERNMENT DEEMS APPLICABLE AND
APPROPRIATE. SHOULD THE BORROWER CONTINUE TO OPERATE, POSSESS OR CONTROL THE
VESSEL CONTRARY TO THE GOVERNMENT’S DIRECTIONS AND THE PROVISIONS HEREIN, THEN
THE GOVERNMENT SHALL, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES AT LAW AND IN
EQUITY, BE ENTITLED TO A TEMPORARY RESTRAINING ORDER AND/OR ORDER FOR INJUNCTIVE
RELIEF NECESSARY TO GAIN COMPLIANCE HEREWITH, IN ADDITION TO EXPRESSLY
CONSENTING THAT THE INJURY AND DAMAGE RESULTING FROM BREACH HEREOF WOULD BE
IMPOSSIBLE TO MEASURE MONETARILY, BORROWER EXPRESSLY WAIVES ANY DEFENSE BASED
UPON AN ALLEGED EXISTENCE OF AN ADEQUATE REMEDY AT LAW.

(d) Foreclose this Mortgage pursuant to the terms and provisions of the 46 USC,
Chapter 313, or by other judicial process as may be provided in the statutes;
and

(e) In addition to any and all other rights, powers, and remedies elsewhere in
this Mortgage or by law granted to and conferred upon the Government, sell the
Vessel upon such terms and conditions as it may deem to be for its best
advantage, including the right to sell and dispose of the Vessel free from any
claim of or by the Borrower, at public sale, by sealed bids or otherwise, after
first giving notice of the time and place of sale, with a general description of
the property by first publishing notice of any such sale for ten
(10) consecutive days, except Sundays, in some newspaper of general circulation
at the

 

12



--------------------------------------------------------------------------------

Article VII, Default (continued)

 

place designated for such sale, and by mailing notice of such sale to the
Borrower at its last known address; such sale may be held at such place and at
such time as the Government in such notice may have specified, or may be
adjourned by the Government from time to time by announcement at the time and
place appointed for such sale or for such adjourned sale, and without further
notice of publication and the Government may make any such sale at the time and
place to which the same shall be so adjourned; and any such sale may be
conducted without bringing the Vessel to the place designated for such sale and
in such manner as the Government may deem to be for its best advantage, and the
Government may become the purchaser at any such sale, and shall have the right
to credit on the purchase price any or all sums of money due to the Government
under the Promissory Note, or otherwise hereunder. THE BORROWER EXPRESSLY AGREES
AND ACKNOWLEDGES THAT SALE OF THE VESSEL PURSUANT TO THIS SECTION WILL NOT
(NOTWITHSTANDING FEDERAL OR STATE LAW TO THE CONTRARY, IF ANY,) IMPAIR OR LIMIT
THE GOVERNMENT’S LEGAL RIGHT TO COLLECT FROM THE BORROWER OR GUARANTOR ANY
DEFICIENCY REMAINING AFTER THE SALE. IF ANY SUCH FEDERAL OR STATE LAWS OR LEGAL
PRECEDENTS MAY BE CONSTRUED TO LIMIT THE GOVERNMENT’S RIGHTS TO COLLECTION OF
SAID DEFICIENCY FROM THE BORROWER, THEN BORROWER HEREBY EXPRESSLY WAIVES,
RELINQUISHES AND FOREVER GIVES UP THE RIGHT TO AVAIL ITSELF OF SUCH LAWS AND/OR
DEFENSES.

(f) RETAKE AND/OR SELL THE EQUIPMENT WITHOUT LEGAL PROCESS as provided by the
Real Estate Mortgages, Security Agreements, and Preferred Ship Mortgages, or any
other document which has been executed by or on behalf of the Borrower; and

(g) Make demand upon, institute action against, foreclose collateral, if any, or
make any attempt of any nature to collect outstanding sums from any Guarantor,
whether or not similar efforts have been made against the Borrower.

ARTICLE VIII: TITLE XI FINANCIAL AGREEMENT GOVERNS; SEVERABILITY

1. To the extent that any of the terms and conditions of this Financial
Agreement are inconsistent or in contradiction with the terms and conditions of
any other agreement between the Government and the Borrower, including but not
limited to previously executed Title XI Financial Agreements, then the terms of
this Financial Agreement shall govern, otherwise, all such terms and conditions
of such other agreements will continue with full force and effect.

 

13



--------------------------------------------------------------------------------

2. The unenforceability or invalidity of any provision(s) of this Title XI
Financial Agreement shall not render any other provision(s) herein unenforceable
or invalid.

ARTICLE IX: POWER OF ATTORNEY

Borrower hereby irrevocably appoints the Government the true and lawful attorney
of the Borrower, in its name and stead to execute any other document necessary
to perfect the Government’s security interests regarding this transaction and/or
all aspects of the FFP Debt.

ARTICLE X: ENVIRONMENTAL HAZARD INDEMNIFICATION

Borrower and Guarantor hereby agree to the following with respect to any
environmental hazards or contamination associated with the Collateral:

1. At closing, Borrower must certify in writing that, to the best of its
knowledge, there are currently no defects or environmental hazards on or about
the Collateral. Notwithstanding this, at closing, Borrower and Guarantor will
execute a Certification and Indemnification Agreement Regarding Environmental
Matters which provides that they shall, jointly and severally, be liable for any
and all contamination, cleanup, and environmental actions against the Collateral
and that they are, jointly and severally, liable for all costs and claims
associated with or resulting from any claim, cleanup, or lien imposed against
any of the Collateral.

2. That Borrower and Guarantor will hold the Government harmless from any claim
or duty arising from environmental defects or hazards associated with the
Collateral which arise at any time before, during or following conclusion of
this transaction.

In the event this loan is not closed because of the discovery of such defects or
environmental hazards previously unknown to Borrower, the Government will refund
the commitment fee less all costs incurred by the Government in attempting to
close.

IN WITNESS WHEREOF, the Borrower and the Guarantor have executed this Title XI
Financial Agreement.

 

GOVERNMENT: UNITED STATES OF AMERICA Acting by and through the Secretary of
Commerce National Oceanic and Atmospheric Administration National Marine
Fisheries Service Financial Services Division By:  

/s/

Title:   Chief, Financial Services Branch   Southeast Region Date:  
                    , 2007

 

14



--------------------------------------------------------------------------------

      BORROWER: OMEGA PROTEIN, INC.

Attest:

      By:  

/s/ John D. Held

    By:  

Robert W. Stockton

Title:  

Vice President

    Title:   Vice President and Treasurer Date:  

March 7, 2007

    Date:   March 7, 2007

(SEAL)

            GUARANTOR: OMEGA PROTEIN CORPORATION

Attest:

     

By:

 

/s/ John D. Held

    By:  

Robert W. Stockton

Title:

 

Vice President

    Title:   Executive Vice President and Chief Financial Officer

Date:

 

March 7, 2007

    Date:   March 7, 2007

(SEAL)

     

 

15